Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments on page 6-8 and 9-10 with respect to the previously prior art rejection of the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 12/22/2021 regarding the limitations in the preamble for claim 18 have been fully considered but they are not persuasive. Applicant argues that the limitation “the system comprising a magnetic resonance imaging (MRI) device having a nonhomogeneous magnetic field” is not in the preamble and is located in the body of the claim. However, said limitation is before “configured to:” and is therefore in the preamble. Further, the body of the claim does not refer to the MRI device or the magnetic field. Therefore, the argument is not considered persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-7, 10, 12-13, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartha (“In Vivo 1H2O T2t Measurement in the Human Occipital Lobe at 4T and 7T by Carr-Purcell MRI: Detection of Microscopic Susceptibility Contrast)”.

Regarding claim 1, Bartha teaches a method of detecting a portion within a tissue that has a variation of local magnetic susceptibility using a magnetic resonance imaging (MRI) device having a nonhomogeneous magnetic field [Page 747, right column wherein there are a plurality of magnetic field differences at 7T. Further, the reference teaches changing the magnetic field from 4T to 7T, wherein the field strength would change and considered non-homogeneous. See also rest of reference which teaches local gradients in the magnetic field.], the method comprising: 
	transmitting, by the MRI device, a first spin-echo pulse sequence to the tissue, wherein the first spin-echo pulse sequence comprises a first number of refocus pulses and a first echo time (TE) value [Fig. 1 and Methods section, wherein CP-LASER and LASER spin echo pulse sequences are performed. See also rest of reference.]; 
[Pages 743-744, wherein images are acquired from each pulse sequence. See also rest of reference.]; 
	transmitting, by the MRI device, a second spin-echo pulse sequence to the tissue, wherein the second spin-echo pulse sequence comprises a second number of refocus pulses and a second TE value [Fig. 1 and Methods section, wherein CP-LASER and LASER spin echo pulse sequences are performed. See also rest of reference.]; 
	obtaining, by the MRI device, a second image of the tissue [Pages 743-744, wherein images are acquired from each pulse sequence. See also rest of reference.]; 
	determining one or more locations within the second image of the tissue having a signal intensity that is different than the signal intensity of the same one or more locations within the first image of the tissue [Fig. 3, which is the normalized difference between the CP-LASER and LASER images. There is a difference in signal intensity which shows susceptibility. See also rest of reference.]; and
	identifying a portion of tissue that has a varied local magnetic susceptibility based on the determined one or more locations within the second image of the tissue [Fig. 3, which is the normalized difference between the CP-LASER and LASER images. There is a difference in signal intensity which shows susceptibility. See also rest of reference.].

Regarding claim 2, Bartha further teaches wherein the first number of refocus pulses and the second number of refocus pulses are different [Fig. 1, wherein CP-LASER includes the MLEV 180 degree pulses that LASER does not include. See also rest of reference.].

Regarding claim 4, Bartha further teaches wherein identifying the portion of tissue further comprises identifying a location within the tissue where an effective TE of the first pulse sequence and second pulse sequence are identical [See Page 744 and Fig. 3, wherein susceptibility images are determined when the effective echo times of the first and second pulse sequence are the same due to the same echo times and acquiring the images with the same interleaving sequence for acquiring k-space. The susceptibility is determined using the same effective echo time and the signal intensity differences.].

Regarding claim 6, Bartha further teaches wherein the first number of refocus pulses is less than the second number of refocus pulses [Page 744 and Fig. 1, wherein the first pulse sequence is considered the LASER pulse sequence which has less 180 degree pulses than CP-LASER. See also rest of reference.].

Regarding claim 7, Bartha further teaches wherein the second number of refocus pulses is less than the first number of refocus pulses [Page 744 and Fig. 1, wherein the second pulse sequence is considered the LASER pulse sequence which has less 180 degree pulses than CP-LASER. See also rest of reference.].

Regarding claim 10, Bartha further teaches wherein the tissue is a brain [Fig. 3 and page 744-746. See also rest of reference.].

Regarding claim 12, Bartha further teaches further comprising transmitting the identified portion of the tissue to a display [See Fig. 3, wherein images of the brain are displayed. See also rest of reference.].

Regarding claim 13, Bartha further teaches wherein the signal intensity difference between the first image of the tissue and the second image of the tissue is caused by the strength of local magnetic susceptibility gradients [Fig. 3 and page 744-746. See also rest of reference.].

Regarding claim 18, the same reasons for rejection of claim 1 also apply to this claim. Claim 18 is merely the apparatus version of method claim 1.

Regarding claim 19, the same reasons for rejection of claim 1 also apply to this claim. Claim 19 is merely the non-transitory computer program product version of method claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, and 16-17 are rejected under 35 U.S.C. 103 a s being unpatentable over Bartha, in view of Ye (US 2018/0017652).

Regarding claim 3, Bartha teaches the limitations claim 1, which this claim depends from.
	Bartha further teaches using different echo times [See methods section. See also rest of reference.].
	However, Bartha is silent in teaching wherein the first TE value and the second TE value are different.
	Ye, which is also in the field of MRI, teaches wherein the first TE value and the second TE value are different [¶0075-0077; ¶0138; Fig. 8A-B, wherein different echo times are used to acquire the susceptibility weighted image. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bartha and Ye because both Bartha and Ye teach acquiring susceptibility weighted images and further because Ye teaches it is known to use different echo times to determine a susceptibility weighted image [Ye – Fig. 8A-B and corresponding description. See also rest of reference.]. 

Regarding claim 11, Bartha teaches the limitations claim 1, which this claim depends from.
	However, Bartha is silent in teaching wherein the MRI is a permanent magnet MRI.
	Ye, which is also in the field of MRI, teaches wherein the MRI is a permanent magnet MRI [¶0053. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bartha and Ye because both Bartha and Ye teach acquiring susceptibility weighted images and further because Ye teaches it is known to use different magnetic field generators including permanent magnet, superconducting magnets, resistive magnets, etc. [Ye – ¶0053. See also rest of reference.]. 

Regarding claim 16, Bartha teaches the limitations claim 1, which this claim depends from.
	However, Bartha is silent in teaching further comprising applying a fast spin- echo sequence to the tissue to obtain a readout of the tissue.
	Ye, which is also in the field of MRI, teaches further comprising applying a fast spin- echo sequence to the tissue to obtain a readout of the tissue [¶0064-0065. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bartha and Ye because both Bartha and Ye teach acquiring susceptibility weighted images and further because Ye teaches it is [Ye – ¶0064-0065. See also rest of reference.]. 

Regarding claim 17, Bartha and Ye teach the limitations claim 16, which this claim depends from.
	However, Bartha is silent in teaching further comprising applying multiple spin-echo pulse sequences during a predetermined time period prior to applying the fast spin-echo sequence.
	Ye, which is also in the field of MRI, teaches further comprising applying multiple spin-echo pulse sequences during a predetermined time period prior to applying the fast spin-echo sequence [Fig. 3 and ¶0069-0071, wherein steps 304-305 are repeated multiple times. Therefore, the FSE pulse sequence is executed multiple times before a last FSE pulse sequence is executed. ¶0064-0065. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bartha and Ye because both Bartha and Ye teach acquiring susceptibility weighted images and further because Ye teaches it is known to use fast spin echo sequences (as the spin echo sequence) to produce images  [Ye – ¶0064-0065. See also rest of reference.]. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bartha, in view of Katscher (US 2018/0011158).

Regarding claim 5, Bartha teaches the limitations claim 1, which this claim depends from.
	Bartha further teaches acquiring the first image of the tissue and the second image of the tissue identifying the portion of tissue [Fig. 3, which is the normalized difference between the CP-LASER and LASER images. There is a difference in signal intensity which shows susceptibility. See also rest of reference.].
	However, Bartha is silent in teaching applying a correction matrix to the first image of the tissue and the second image of the tissue, and wherein the correction matrix is based on at least two calibration images taken using the MRI device.
	Katscher, which is also in the field of MRI, teaches applying a correction matrix to the first image of the tissue and the second image of the tissue, and wherein the correction matrix is based on at least two calibration images taken using the MRI device [¶0143-0144, phase images are acquired to generate a B0 map using a phantom. ¶0136-0137, wherein the distortions are corrected using the B0 map. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Batha and Katscher because Katscher teaches that it is known in the art to acquire calibration images to determine a B0 map and correct for geometric distortions using the acquired B0 map [Katscher - ¶0136, ¶0143-0144.See also rest of reference.].

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bartha, in view of Smith (US 2003/0006770).

Regarding claim 8, Bartha teaches the limitations claim 1, which this claim depends from.
	However, Bartha is silent in teaching further comprising acquiring one or more calibration images from a phantom which is void of internal susceptibility gradients.
	Smith, which is also in the field of MRI, teaches acquiring one or more calibration images from a phantom which is void of internal susceptibility gradients [¶0128-0130, the phantom is made of uniform material (water) and will not have susceptibility gradients. The correction is applied to the image data. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bartha and Smith because Smith teaches it is known in the art to use phantoms and which will be beneficial so a B0 map can be acquired and the B0 inhomogeneities can be corrected [Smith - ¶0128-0130. See also rest of reference.]. 

Regarding claim 9, Bartha and Smith teach the limitations claim 8, which this claim depends from.
	Bartha further teaches acquiring the first image of the tissue and the second image of the tissue identifying the portion of tissue [Fig. 3, which is the normalized difference between the CP-LASER and LASER images. There is a difference in signal intensity which shows susceptibility. See also rest of reference.].

	Smith, which is also in the field of MRI, teaches further comprising: generating a correction matrix based on the one or more calibration images [¶0128-0130, wherein an image is created to determine a correction matrix. See also rest of reference.]; and applying the generated correction matrix on at least one of the first image of the tissue and the second image the second image of the tissue [¶0128-0130, the phantom is made of uniform material (water) and will not have susceptibility gradients. The correction is applied to the image data. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bartha and Smith because Smith teaches it is known in the art to use phantoms and which will be beneficial so a B0 map can be acquired and the B0 inhomogeneities can be corrected [Smith - ¶0128-0130. See also rest of reference.].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bartha, in view of Peng (US 2019/0087688).

Regarding claim 14, Bartha teaches the limitations claim 1, which this claim depends from.
[See Methods section and In Vivo measurement sections. See also rest of reference.].
	However, Bartha is silent in teaching generating an image mask and 17U.S. Patent ApplicationAttorney Docket No: P-579449-USsuperimposing the image mask on the weighted first image of the tissue and the second image of the tissue.
	Peng, which is also in the field of MRI, teaches generating an image mask and 17U.S. Patent ApplicationAttorney Docket No: P-579449-USsuperimposing the image mask on the weighted first image of the tissue and the second image of the tissue [¶0091-0093. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bartha and Peng because Bartha teaches the disclosed methods are to provide images of the brain for determining tissues contrasts in the brain and Peng also teaches acquiring brain images and using a mask image to segment the brain tissues [Peng - ¶0091-0093].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bartha, in view of Li (US 2015/0301136).

Regarding claim 15, Bartha teaches the limitations claim 1, which this claim depends from.
	Bartha further teaches wherein at least one of the first spin-echo pulse sequence and the second spin-echo pulse sequence is a 3-dimensional sequence [See Fig. 3. See also rest of reference.].

	Li, which is also in the field of MRI, teaches wherein at least one of the first spin-echo pulse sequence and the second spin-echo pulse sequence is a 3-dimensional sequence [¶0013. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bartha and Li because Bartha teaches that the spin echo sequence is used to acquire T2 weighted images and Li teaches it is known in the art the art to collect 3D T2 weighted images [Li - ¶0013] and Li also teaches acquiring susceptibility weighted images [Li - abstract], which is a goal of Bartha.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RISHI R PATEL/Primary Examiner, Art Unit 2896